Citation Nr: 1703539	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 10, 2015, and in excess of 70 percent as of June 10, 2015.  

2.  Entitlement to a rating in excess of 20 percent for a left hip disability.  

3.  Entitlement to a rating in excess of 20 percent for a left knee disability.  

4.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) residuals.  

5.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

6.  Entitlement to a rating in excess of 10 percent for left lower extremity sciatica.  

7.  Entitlement to a rating in excess of 10 percent for a right hip disability.  

8.  Entitlement to a compensable rating for a cervical spine disability.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to June 10, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. G.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to January 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a March 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

When entitlement to a TDIU is raised during the process of rating an underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to TDIU prior to June 10, 2015, is on appeal and will be addressed below.  

The accredited representative submitted a June 2013 written statement which may be reasonably construed as an informal claim of entitlement to compensable rating for a right knee disability.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  That issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).  


REMAND

The Veteran asserts that the multiple service-connected disabilities have increased in severity since the most recent VA examinations of record and warrant increased ratings.  He asserts that his PTSD is manifested by severe symptoms including recurrent suicidal thoughts and is productive of severe vocational and social impairment meriting a 100 percent schedular rating.  The accredited representative has requested that the Veteran's appeal be remanded for further development.  

At the March 2016 Board hearing, the Veteran testified that he was unable to focus; experienced suicidal ideation; became easily frustrated and irritable; had significantly impaired memory which prevented him from driving as he cannot remember where he parks his car; and there were occasions where he needed to use crutches and a wheelchair for mobility.  The accredited representative asserted that the "symptomatology is getting worse for each of these conditions" and requested that the Veteran be scheduled for VA examinations.  

Generally, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtain an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  That review found a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In October 2016, the Veteran indicated that he wanted further VA TBI medical examination.  

The Veteran has testified that the service-connected disabilities have increased in severity since the last VA examinations of record.  He requested further VA TBI examination.  Additionally, the rating of PTSD is inextricably intertwined with the issue of the rating of TBI residuals.  Therefore, the Veteran should be scheduled for additional VA examinations to adequately determine the current nature and severity of the service-connected disabilities.  38 U.S.C.A. § 7107(f)(2) (2016).  

The Veteran reported at the Board hearing that he underwent a February 2016 left knee surgical procedure at a VA medical facility.  Clinical documentation dated after August 2015, including that pertaining to the reported February 2016 VA left knee surgical procedure, is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  The Board finds that the issue of entitlement to TDIU prior to June 10, 2015, is inextricably intertwined with the certified issues of entitlement to increased ratings for the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of PTSD, TBI residuals, cervical strain, lumbar spine intervertebral disc syndrome, left lower extremity sciatica, right hip strain, left hip strain, and left knee patellofemoral syndrome with left thigh shell fragment wound residuals with retained shrapnel, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after August 2015, including records associated with the reported February 2016 left knee surgical procedure.  

3.  Schedule the Veteran for a VA examination of PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to the levels of social and occupational impairment caused by PTSD and should describe the symptoms, their frequency, and their severity, that result in those levels of social and occupational impairment.  The examiner should opine regarding the date on which the Veteran became unable to secure or follow a substantially gainful occupation due solely to service-connected disability.

4.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon) as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the information necessary for a TBI protocol examination regarding the various facets associated with service-connected TBI residuals.

5.  Schedule the Veteran for a VA spine examination.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should specifically address the impact of the cervical strain, lumbar spine intervertebral disc syndrome, and left lower extremity sciatica on the Veteran's vocational pursuits.  The examiner should provide ranges of motion for passive and active motion and state whether there has been any additional loss of spinal function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  Any incapacitating episodes associated with the lumbar spine intervertebral disc syndrome should be noted.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

6.  Schedule the Veteran for a VA orthopedic examination of the hips and the left knee.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should specifically address the impact of the right hip, left hip, and left knee disabilities on the Veteran's vocational pursuits.  The examiner should provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion.  The specific left thigh muscle groups affected by the shell fragment wound residuals should be identified.  The examiner should state whether there is any additional loss of right hip, left hip, or left knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

